COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 RONALD EVANS,                                     §
                                                                   No. 08-13-00136-CR
                                Appellant,         §
                                                                      Appeal from the
 v.                                                §
                                                                    432nd District Court
 THE STATE OF TEXAS,                               §
                                                                 of Tarrant County, Texas
                                Appellee.          §
                                                                     (TC# 1239788D)
                                                    §


                                             OPINION

          Before the trial court, Appellant waived trial by jury and entered an open plea of guilty to

deadly conduct by discharging a firearm at an individual.               TEX. PENAL CODE ANN. §

22.05(b)(West 2011).        The trial court deferred adjudication of guilt, placed Appellant on

community supervision for ten years, assessed a fine of $1,000, which the court probated, and

ordered Appellant to pay court costs of $284.

          Subsequently, the State filed a petition to proceed to adjudication.             After being

admonished, Appellant pleaded true to the acts alleged in the State’s petition. The trial court

revoked Appellant’s probation, found Appellant guilty of deadly conduct, and sentenced him to

imprisonment for ten years. With the trial court’s permission, Appellant then filed his notice of

appeal.
       Appellant’s court-appointed counsel, however, has filed a brief in which he has concluded

that the appeal is wholly frivolous and without merit. The brief meets the requirements of Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record demonstrating

why, in effect, there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807

(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,

485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).

A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his

right to examine the appellate record and file a pro se brief. No pro se brief has been filed.

       We have carefully reviewed the record and counsel’s brief and agree that the appeal is

wholly frivolous and without merit. Appellant pleaded true and a plea of true is sufficient to

revoke probation. See Watts v. State, 645 S.W.2d 461, 463 (Tex.Crim.App. 1983). Further,

Appellant was sentenced within the range of punishment for his offense. TEX. PENAL CODE ANN.

§§ 12.34, 22.05(b)(West 2011). We find nothing in the record that might arguably support the

appeal and a discussion of the contentions advanced in counsel’s brief would add nothing to the

jurisprudence of the state.

       The judgment is affirmed.

                                              GUADALUPE RIVERA, Justice
June 6, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                                 2